Case 1:16-cv-01266-RGA-SRF Document 78 Filed 06/26/19 Page 1 of 10 PageID #: 9352



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   IPA TECHNOLOGIES, INC.,

                       Plaintiff,
                                                  C.A. No. 16-1266-RGA
   V.


   AMAZON.COM, INC., and AMAZON
   DIGITAL SERVICES, LLC,

                       Defendants.


   IPA TECHNOLOGIES, INC.,
                                                  C.A. No. 18-01-RGA
                       Plaintiff,

   V.


   MICROSOFT CORPORATION,

                       Defendant.


   IP A TECHNOLOGIES, INC.,
                                                  C.A. No. 18-318-RGA
                       Plaintiff,

   V.


   GOOGLELLC,

                     · Defendant.


        · [STIPULATED] ORDER RE: DEFAULT STANDARD FOR DISCOVERY, INCLUDING
               DISCOVERY OF ELECTRONICALLY STORED INFORMATION {"ESI")

  1. Purpose. This Order will govern discovery of electronically stored information ("ESI") in this

 case as a supplement to the Federal Rules of Civil Procedure and any other applicable orders and

 rules.



                                                  1
Case 1:16-cv-01266-RGA-SRF Document 78 Filed 06/26/19 Page 2 of 10 PageID #: 9353



 2. General Provisions.

        a. Cooperation. Paiiies are expected to reach agreements cooperatively on how to

 conduct discovery under Fed. R. Civ. P. 26-36. In the event that the parties are unable to agree on

 the parameters and/or timing of discovery, the following default standards shall apply until

 further order of the Comi or the parties reach agreement.

        b. Proportionality. Parties are expected to use reasonable, good faith and proportional

 efforts to preserve, identify and produce relevant and reasonably accessible information. 1 This

 includes identifying appropriate limits to discovery, including limits on custodians, identification

 of relevant subject matter, time periods for discovery and other parameters to limit and guide

 preservation and discovery issues; provided, however, that if a party desires discovery from

 sources outside the United States, the parties shall meet and confer on the necessity of such

 discovery and any limits or protections needed due to privacy and other laws.

        c. Preservation of Discoverable Information. A paiiy has a common law obligation to

 take reasonable and prop01iional steps to preserve discoverable information in the party's

 possession, custody or control.

                (i) Absent a showing of good cause by the requesting party, the parties shall not

 be required to modify, on a going-forward basis, the procedures used by them in the ordinary

 course of business to back up and archive data; provided, however, that the parties shall take

 reasonable steps to preserve the non-duplicative discoverable information currently in their

 possession, custody or control.




 1
   Information can originate in any form, including ESI and paper, and is not limited to
 information created or stored electronically.


                                                  2
Case 1:16-cv-01266-RGA-SRF Document 78 Filed 06/26/19 Page 3 of 10 PageID #: 9354



                (ii) The producing party is not required to preserve or search email and file

 servers temporarily replicated for disaster recovery, backup, or business continuity purposes,

 obsolete media, legacy systems, and sources requiring computer forensic analysis.

                (iii) Absent a showing of good cause by the requesting party, the categories of

 ESI identified in Schedule A attached hereto need not be preserved.

        d. Privilege.

                (i) The paiiies are to confer on the nature and scope of privilege logs for the case,

 including whether categories of information may be excluded from any logging requirements and

 whether alternatives to document-by-document logs can be exchanged.

                (ii) With respect to information generated after the filing of the complaint, parties

 are not required to include any such information in privilege logs.

                (iii) Activities undertaken in compliance with the duty to preserve information are

 protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

                (iv) Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-

 product-protected document is not a waiver of privilege or protection from discovery in this case

 or in any other federal or state proceeding. For example, the mere production of privilege or

 work-product-prote<?ted documents in this case as part of a mass production is not itself a waiver

 in this case or any other federal or state proceeding. Information that contains privileged matter

 or attorney work product shall be immediately returned if such information appears on its face to

 have been inadvertently produced or if notice is provided of inadvertent production.

 3. Initial Discovery Conference.

        a. Timing. Consistent with the guidelines that follow, the parties shall discuss the

 parameters of their anticipated discovery at the initial discovery conference (the "Initial




                                                   3
Case 1:16-cv-01266-RGA-SRF Document 78 Filed 06/26/19 Page 4 of 10 PageID #: 9355



 Discovery Conference") pursuant to Fed. R. Civ. P. 26(±), which shall take place before the Fed.

 R. Civ. P. 16 scheduling conference ("Rule 16 Conference") or at the time specified in the

 Pretrial Scheduling Order to be entered by the Court.

         b. Content. The paiiies shall discuss the following:

                 (i) The issues, claims and defenses asserted in the case that define the scope of

 discovery.

                 (ii) The likely sources of potentially relevant information (i.e., the "discoverable

 information"), including witnesses, custodians and other data sources (e.g., paper files, email,

 databases, servers, etc.).

                 (iii) Technical information, including the exchange of production formats.

                 (iii) The existence and handling of privileged information.

                 (iv) The categories of ESI that should be preserved.

 4. Initial Disclosures. Within 30 days after the Rule 16 Conference or within a timeframe to be

 established, each party shall disclose:

         a. Custodians. The 10 custodians most likely to have discoverable information in their

 possession, custody or control, from the most likely to the least likely. If, after a reasonable

 search, a party does not have ten such custodians likely to have non-duplicative, discoverable

 information, then ten custodians do not have to be identified. The custodians shall be identified

 by name, title, role in the instant dispute, and the subject matter of the information. 2

        b. Non-custodial data sources. 3 A list of the non-custodial data sources that are most



 2
   As these disclosures are "initial," each party shall be permitted to supplement.
 3
  That is, a system or container that stores ESI, but over which an individual custodian does not
 organize, manage or maintain the ESI in the system or container (e.g., enterprise system or
 database).


                                                    4
Case 1:16-cv-01266-RGA-SRF Document 78 Filed 06/26/19 Page 5 of 10 PageID #: 9356



 likely to contain non-duplicative discoverable information for preservation and production

 consideration, from the most likely to the least likely.

        c. Notice. The parties shall identify any issues relating to:

                 (i) Any additional sources of ESI not identified in this Order or Schedule A (by

 type, date, custodian, electronic system or other ci-iteria) that a party asserts is not reasonably

 accessible under Fed. R. Civ. P. 26(b)(2)(C)(i).

                 (ii) Third-party discovery under Fed. R. Civ. P. 45 and otherwise, including the

 timing and sequencing of such discovery.

                 (iii) Production of information subject to privacy protections, including

 information that may need to be produced from outside of the United States and subject to

 foreign laws.

        Lack of proper notice of such issues may result in a party losing the ability to pursue or to

 protect such information.

 5. Initial Discovery in Patent Litigation. 4

        a. Within 30 days after the Rule 16 Conference or as otherwise agreed by the parties and

 for each defendant, 5 the plaintiff shall specifically identify the accused products 6 and the asserted

 patent(s) they allegedly infringe, and produce the file history for each asserted patent.

        b. Within 30 days after receipt of the above or as otherwise agreed by the parties, each

 defendant shall produce to the plaintiff core technical documents related to the accused

 product(s), including but not limited to operation manuals, product literature, schematics, and/or



 4
   As these disclosures are "initial," each party shall be permitted to supplement.
 5
   For ease of reference, "defendant" is used to identify the alleged infringer and "plaintiff' to
 identify the patentee.
 6
   For ease of reference, the word "product" encompasses accused methods and systems as well.


                                                    5
Case 1:16-cv-01266-RGA-SRF Document 78 Filed 06/26/19 Page 6 of 10 PageID #: 9357



 specifications.

        c. Within 30 days after receipt of the above or as otherwise agreed by the parties,

 plaintiff shall produce to each defendant an initial claim chart relating each accused product to

 the asserted claims each product allegedly infringes.

        d. Within 30 days after receipt of the above or as otherwise agreed by the parties, each

 defendant shall produce to the plaintiff its initial invalidity contentions for each asserted claim, as

 well as the related-invalidating references (e.g., publications, manuals and patents).

        e. Absent a showing of good cause, follow-up discovery shall be limited to a term of 6

 years before the filing of the complaint, except that discovery related to asserted prior art or the

 conception and reduction to practice of the inventions claimed in any patent-in-suit shall not be

 so limited.

 6. Specific E-Discovery Issues.

        a. On-site inspection of electronic media. Such an inspection shall not be permitted

 absent a demonstration by the requesting party of specific need and good cause.

        b. Search methodology.

                   (i) If the producing party elects to use search terms to locate potentially

 responsive ESI, it shall disclose the search terms to the requesting party. Absent a showing of

 good cause, a requesting party may request no more than 10 additional terms to be used in

 connection with the electronic search. Focused terms, rather than over-broad terms (e.g., product

 and company names), shall be employed. The parties shall meet and confer on any modifications

 to the proposed terms needed to improve their efficacy in locating discoverable information and

 in excluding information that is not discoverable under Fed. R. Civ. P. 26(b), including

 modifying terms where the burden or expense of the proposed terms outweighs the likely benefit.




                                                      6
Case 1:16-cv-01266-RGA-SRF Document 78 Filed 06/26/19 Page 7 of 10 PageID #: 9358



 The producing party shall search (i) the non-custodial data sources identified in accordance with

 paragraph 4(b); and (ii) emails and other ESI maintained by the custodians identified in

 accordance with paragraph 4(a).

               (ii) Each party will use its best efforts to filter out common system files and

 application executable files by using a commercially reasonable hash identification process.

 Hash values that may be filtered out during this process are located in the National Software

 Reference Library ("NSRL") NIST hash set list. Additional culling of system file types based on

 file extension may include, but are not limited to: WINNT, LOGS, DRVS, Channel Definition

 Format (cdf), Creatures Object Sources (cos), Label Pro Data File (IPD), Office Data File

 (NICK), Office Profile Settings (ops), Outlook Rules Wizard File (rwz), Scrap Object, System

 File (dll), Temporary File (tmp), Windows Error Dump (dmp), Windows Media Player Skin

 Package (wmz), Windows NT/2000 Event View Log file (evt).

               (iii) Each party may produce only a single copy of a responsive document and

 each party may de-duplicate responsive ESI (based on MD5 or SHA-1 hash values at the

 document level) across custodians; however, the identity of each custodian possessing the de-

 duplicated document must be identified in production .For emails with attachments, the hash

 value is generated based on the parent/child document grouping. A party may also de-duplicate

 "near-duplicate" email threads as follows: In an email thread, only the final-in-time document

 need be produced, assuming that all previous emails in the thread are contained within the final

 message. Where a prior email contains an attachment, that email and attachment shall not be

 removed as a "near-duplicate." To the extent that de-duplication through MD5 or SHA-1 hash

 values is not possible, the parties shall meet and confer to discuss any other proposed method of

 de-deduplication.




                                                  7
Case 1:16-cv-01266-RGA-SRF Document 78 Filed 06/26/19 Page 8 of 10 PageID #: 9359



        c. Format. ESI and non-ESI shall be produced to the requesting party as text searchable

 image files (e.g., PDF or TIFF). When a text-searchable image file is produced, the producing

 party must take reasonable steps to preserve the integrity of the underlying ESI, i.e., the original

 formatting, the metadata (as noted below) and, where applicable, the revision history. The

 parties shall produce their information in the following format: single page TIFF images and

 associated multi-page text files containing extracted text or OCR with Concordance and Opticon

 load files containing all requisite information including relevant metadata.

        d. Native Files. The only files that should be produced in native format are files not

 easily converted to image format, such as Excel and Access files.

        e. Metadata. The parties are only obligated to provide the following metadata for all ESI

 produced, to the extent such metadata exists and can be reasonably provided: Custodian, File

 Path, Email Subject, Conversation Index, From, To, CC, BCC, Date Sent, Time Sent, Date

 Received, Time Received, Filename, Author, Date Created, Date Modified, MD5 Hash, File Size,

 File Extension, Control Number Begin, Control Number End, Attachment Range, Attachment

 Begin, and Attachment End (or the equivalent thereof).

        f. Source Code. No provision of this Order affects any inspection of source code that is

 responsive to a discovery request and will be made available consistent with the protective order

 governing this case.

 7. Modification.

        This Stipulated Order may be modified by a Stipulated Order of the parties or by the

 Court for good cause shown. Any such modified Stipulated Order will be titled sequentially as

 follows, "First Modified Stipulated Order re: Discovery of Electronically Stored Information for




                                                   8
Case 1:16-cv-01266-RGA-SRF Document 78 Filed 06/26/19 Page 9 of 10 PageID #: 9360



 Standard Litigation," and each modified Stipulated Order will supersede the previous Stipulated

 Order.



  BAYARD,   P.A.                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

   Isl Stephen B. Brauerman                         Isl Rodger D. Smith
  Stephen B. Brauerman (#4952)                      Jack B. Blumenfield (#1014)
  Sara E. Bussiere (#5725)                          Rodger D. Smith II (#3778)
  600 North King Street, Suite 400                  1201 North Market Street
  Wilmington, DE 19801                              P.O. Box 1347
  (302) 655-5000                                    Wilmington, DE 19899
  sbrauerman@bayardlaw.com                          (302) 658-9200
  sbussiere@bayardlaw.com                           jblumenfeld@mnat.com
                                                    rsmith@mnat.com
  Attorneys for Plaintiff
                                                    Attorneys for Defendants Google, LLC and
                                                    Microsoft Corp.

  ASHBY & GEDDES

   Isl Andrew C. Mayo
  Steven J. Balick (#2114)
  Andrew C. Mayo (#5207)
  500 Delaware A venue, 8th Floor
  P.O. Box 1150
  Wilmington, DE 19899
  (302) 654-1888
  sbalick@ashby-geddes.com
  amayo@ashby-geddes.com

  Attorneys for Defendants Amazon. com, Inc.
  and Amazon Digital Services, LLC




                       IT IS SO ORDERED this        1,J..p   day of   JwL-    2019.
                                                                                    ,


                       Hon. Richard G. Andr ws
                       United States D:ictfudge



                                                9
Case 1:16-cv-01266-RGA-SRF Document 78 Filed 06/26/19 Page 10 of 10 PageID #: 9361



                                          SCHEDULE A


    1. Deleted, slack, fragmented, or other data only 'accessible by forensics.

    2. Random access memory (RAM), temporary files, or other ephemeral data that are
       difficult to preserve without disabling the operating system.

    3. On-line access data such as temporary internet files, history, cache, cookies, and the
       like.

    4. Data in metadata fields that are frequently updated automatically, such as last- opened
       dates.

    5. Automatically saved versions of documents and emails.

    6. Back-up data that are substantially duplicative of data that are more accessible elsewhere
       or that is temporarily created for disaster recovery or business continuity purposes.

    7. Voice messages.

    8. Instant messages-that are not ordinarily printed or maintained in a server dedicated to
       instant messaging.

    9. Electronic mail or pin-to-pin messages sent to or from mobile devices (e.g., iPhone and
       Blackberry devices).

    10. Other electronic data stored on a mobile device.

    11. Logs of calls made from mobile devices.

    12. Server, system or network logs.

    13. Electronic data temporarily stored by laboratory equipment or attached electronic
        equipment, provided that such data is not ordinarily preserved as part of a laboratory
        report.

    14. Data remaining from systems no longer in use that is unintelligible on the systems in use.




                                                  1
